DOWNEY, Judge.
Appellant husband appeals from a non-final order finding him in contempt and ordering him to pay certain monies in the future or be imprisoned for contempt.
The trial court entered an order in this dissolution case ordering the husband to pay temporary alimony of $3,200 per month to his wife and $7,500 for temporary attorney’s fees to her counsel. When the original payments were not forthcoming, the wife sought enforcement by contempt. At the evidentiary hearing thereon, the husband admitted the arrearages, but contended he had lost his job as an accountant that paid him $5,800 net monthly, and had not been able to obtain new employment. He did not account for the $5,000 he had in a savings plan, nor for the $17,000 he received as severance pay between October 12th and the end of November, except to say he paid some outstanding bills of approximately $2,000 and his wife $1,400. However, elimination of those payments and his alleged living expenses left more than enough to pay the defaulted payments. Thus, the record supports the trial judge’s findings that he had the present ability to pay.
Appellant contends that the finding of present ability to pay is contradicted by the trial court’s statements at the contempt hearing. We disagree. The trial court’s colloquy at the hearing does not conflict with his judicial finding in the order of contempt, and thus the authorities relied on by appellant are not apposite.
Accordingly, we affirm the order appealed from.
HERSEY, C.J., and WALDEN, J., concur.